Exhibit 10.49


ASSIGNMENT AGREEMENT
 
 
ASSIGNMENT AGREEMENT dated as of August 22, 2008 and effective December 9, 2007
the “Effective Date”) by and between Carl L. Smith III (the "Assignor") and
Craca Properties, LLC ("Assignee").


WHEREAS, the Assignor has entered into that certain Stock Option Agreement  (the
“Option”) with Sologic, Inc., as amended, which has been assumed by Sunovia
Energy Technologies, Inc. (“Sunovia”);
 
WHEREAS, the Option provides the Assignor with the ability to acquire
500,000,000 shares of common stock of Sunovia at $0.10 per share;


WHEREAS, Assignor and Assignee have verbally agreed as of the Effective Date to
the assignment of the Option by the Assignor to the Assignee;


WHEREAS, the Assignor and the Assignee now wish to memorialize in writing the
assignment by the Assignor of his rights, title and interest in the Option;


WHEREAS, Assignee wishes to accept Assignor's assignment of the Option;


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:


Section 1. Assignment. Assignor hereby assigns all of his rights, title and
interest in the Option to the Assignee and the Assignee hereby accepts such
assignment. Upon the execution and delivery of this Assignment Agreement by the
Assignor and the Assignee, the Assignee shall, as of the date hereof, acquire
the Option and succeed to the rights, title and interest of Assignor thereunder.


Section 2. Governing Law. Except to the extent preempted by federal law, this
Assignment Agreement shall be governed by and construed in accordance with the
laws of the State of Florida.


Section 3. Successors. This Assignment Agreement shall be binding upon
Assignor's personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees and assigns.


Section 4. Counterparts. This Assignment Agreement may be signed in counterpart,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


 
 
 

--------------------------------------------------------------------------------

 


 


IN WITNESS WHEREOF, the Assignor and the Assignee have executed this Assignment
Agreement.
 

ASSIGNOR:     
ASSIGNEE:
 
CRACA PROPERTIES, LLC
 
 
/s/ Carl L. Smith III
   
/s/ Richard Craig Hall
  Carl L. Smith, III      
Name: Richard Craig Hall
Title: Managing Member
 
 
       

 



 ACKNOWLEDGED:


SUNOVIA ENERGY TECHNOLOGIES, INC.
 
 
       
/s/ Matthew A. Veal
   
 
 
Name: Matthew Veal
Title: Chief Financial Officer
                 

                                                              


 